internal_revenue_service appeals_office release number release date apr date department of the treasury taxpayer_identification_number person to contact tax period s ended _ uil dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code ‘our adverse determination was made for the following reason s e e you are not described within the purview of sec_501 of the code because your purpose as stated in the restated articles of incorporation is to restore and then maintain appropriate and effective_control of shareholders over the us corporations they own your membership consists of individual investors of equity_investment firms who wish to preserve and strengthen their shareholder rights you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter karen a skinder appeals team manager sincerely yours tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil legend c individual business j p state u date v year w dollar amount dollar amount x y dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts _ you are a corporation formed on u and operate pursuant to the laws of the state of p your articles of incorporation state that your purpose is to restore and then maintain appropriate and effective_control of shareholders over the us corporations they own your articles of incorporation also state that you shall not carry on any activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code you initially applied for exemption under sec_501 then re-applied under sec_501 you state that you are a chamber of commerce with shareholders of various unrelated corporations as members that seek to improve business conditions for publicly traded us corporations by enhancing the effectiveness with which shareholders contribute to running those corporations to accomplish this goal you conduct the following activities _e you organize collective action by shareholders on matters pertinent to effectively running the corporation they own through virtual shareholder meetings where the organized shareholders pressure public corporations to use remote communications technology in shareholder meetings such as online forums this work is conducted by your membership - perhaps with leadership by your board or officers - primarily out of their homes it will consume about of your time you advocate for effective legislation and regulation examples of this work include the letters you sent to the sec in v to comment on proposed_regulations on behalf of shareholders these letters were primarily written by your executive director working out of his office but many shareholders contributed to and co-signed the letters this will consume about of your time you organize conferences media events rallies or other events that draw attention to critical issues affecting shareholders’ ability to effectively run the corporations they own this work is conducted by your membership - perhaps with leadership by your board or officers - primarily out of their homes it will consume about of your time ' you improve shareholders ability to effectively run the corporations they own by helping shareholders engage qualified proxies agents or board members to represent their interests while you have facilitated a number of grants of proxies in the past these efforts will be advanced through implementing social networking software you have a team of volunteer information_technology professionals who will implement that technology the general membership will also be engaged with direction from your officers work is conducted primarily from members' homes it will consume about ' of your time you improve shareholders ability to effectively run the corporations they own by mitigating the risk of frivolous corporate lawsuits against shareholders who exercise their rights or responsibilities as owners of corporations this work entails securing legal advice for shareholders who are sued by corporations you have for example been assisting shareholder c who was sued by j over a shareholder resolution he e e e e submitted for inclusion in that corporation' sec_2010 proxy materials you will also form a legal defense trust for shareholders who are victimized by such lawsuits this work is conducted by your membership - perhaps with leadership by your board or officers - primarily out of their homes it will consume about’ of your time your members are owners of various unrelated publicly traded us corporations who share a common business_interest of improving the effectiveness with which the corporations they own are managed currently your members consist solely of your board members your membership requirements duties and privileges are as follows e you distinguish members who have not yet reached the age of majority e you grant full voting rights only to members who have demonstrated commitment to your cause e you separate classes of membership for shareholders who are natural persons and shareholders that are institutions e you grant honorary - non-voting - memberships to certain parties such as academics or service providers who are not shareholders but have knowledge or expertise that could be useful to your organization you grant non-honorary membership only to shareholders individuals are considered shareholders if they satisfy either the first or both the second and third of the following criteria o o o o currently owns atleastdollar_figure indirectly through a mutual_fund or other pooled investment vehicle - in publicly traded us equities either directly or has owned at least dollar_figure or indirectly through a mutual_fund or other pooled investment vehicle in publicly traded us equities in the past either directly will very likely own at least dollar_figure three years either directly or indirectly through a mutual_fund or other pooled investment vehicle in publicly traded us equities within the next aninstitution is considered a shareholder if it is an institutional investor that routinely invests indirectly through mutual funds or other pooled investment vehicles or more of its portfolio in publicly traded us equities either directly or you have nine classes of members that include s nominal individual - an individual of any age who is not a shareholder this honorary membership provides member benefits but no voting rights junior individual - an individual who is a shareholder but has not yet reached his 18th birthday this membership provides member benefits but no voting rights associate individual - an adult shareholder who has not been promoted to general member this membership provides member benefits but limited voting rights on policy issues as permitted by the board general institutional - an associate institutional member can be promoted to general institutional member in recognition of service and commitment to the organization provides for full voting-rights nominal charitable - essentially nominal institutional membership but for a c membership dues are lower associate charitable - essentially associate institutional membership but for a c membership dues are lower general charitable - essentially general institutional membership but for a c membership dues are lower o membership dues are wdollars a month for all individual memberships x dollars annually for institutional memberships - y dollars annually for charitable memberships you have estimated membership to be the following year approximately individual institutional charitable year approximately individual institutional charitable year approximately ao individual institutional charitable o o o law sec_501 of the code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states a business league is an ‘association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of the kind ordinarily carried on for profit of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self- sustaining is not a business league it is an organization of the same general class as a chamber in revenue_ruling 1959_2_cb_151 exemption under c was denied to an corporations each organization composed of associations individuals firms and representing a different trade business occupation or profession the organization was created for exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members the revenue_ruling found that the members of the instant organization had no common business_interest other than a it stated that the organization's activities mutual desire to increase their individual sales were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members in revrul_67_176 cb the organization was formed to advance a given profession contribute to the welfare and education of students preparing for that profession to furnish financial aid to that profession in the form of grants and loans and to do other things for the benefit welfare and security of its members the ruling found that the emergency loan plan among other activities served primarily as a convenience and for the economy of the members in providing financial aid which is found to be the performance of particular services to members as opposed to improving a line_of_business thus exemption under sec_501 was not afforded to the organization in revrul_76_38 1976_1_cb_157 the organization in question was formed to maintain the goodwill and reputation of the credit unions in a particular state to achieve this goal they maintained a fund for assistance to credit unions having financial difficulty to keep them solvent so that their members would not lose deposits upon liquidation they allowed member credit unions to take interest free loans from the fund the loans were to be repaid only if the borrowers were financially able to do so the ruling found that the loan - activities were not solely calculated to accomplish the objective of improving the industry's image by protecting depositors further the favorable terms of the loans to members was done in a manner that would provide little or no additional security to depositors and is clearly for the convenience and economy of the members in their business and does not constitute an exempt activity under sec_501 in 734_f2d_71 an organization whose membership consisted of insurance_companies was denied exemption as a business league under sec_501 of the internal_revenue_code the principal activity carried on by mib was the maintenance and operation of a computerized system for compiling storing and distributing information about applicants for life_insurance mib argued that its activities created a deterrent to fraud which created benefits to the industry through reduced investigation_expenses and reduced losses due to misclassification of applicants the court held mib’s activities by their nature consisted of rendering particular services for individual member companies and served to benefit the individual members’ businesses the court also stated that even though the services produced various indirect and intangible benefits for the industry as a whole the fact remained that the rendered services were in form and substance particular services for individual member companies according to the court in this case the ultimate inquiry is whether the association's activities advance the members’ interests generally by virtue of their membership in the industry or whether they assist members in the pursuit of their individual businesses application of the law you are not described within sec_501 of the code as you are not a business league chamber of commerce real-estate board board_of trade or professional football league you are instead an entity that promotes shareholders’ interests in publicly traded corporations you are not operated as described in sec_4 c -1 of the regulations because your activities are not directed to the improvement of business conditions of one or more lines of business rather your activities provide particular services for individual persons additionally because of the nature of your activities you do not have a line_of_business to improve your members are individuals and institutions who are in various occupations and business -the only common interest is protecting and improving stockholders’ rights ' all of your activities consist of promoting the exercise of the rights of shareholders of publicly traded corporations and offering members legal advice such programs constitute a particular service to individuals because you vote on behalf of the individuals who litigation delegate their rights to you and provide legal advice to the shareholder who are in with publicly traded corporations you state that you are improving the common interest of your member organizations that consist of economic and community development thus you qualify for exemption under sec_501 of the code however there is no common interest since your members own shares of various publicly traded corporations that conduct all kinds of business there is also no defined geographic area for the improvement of business conditions fora certain area because your members and the stock corporations are all over the world like revenue ruing you are an organization composed of individuals firms associations and corporations each representing a different trade_or_business having no common business_interest other than to advocate for shareholder rights for these reasons you do not meet the qualifications for a c entity the organizations in revenue rulings and above ran a fund for their members the rulings conclude that it is the performance of particular services to members as opposed to improving a line_of_business since it is for the convenience and economy of the members you are providing a specific service to your members through your programs you provide direct services to your members for their convenience and economy because your purpose is to maximize members’ voice as a shareholder for the company in which the member owns stocks in mib inc vs commissioner the court found that even though services produced various indirect and intangible benefits for the industry as a whole the fact remained that the rendered services were in form and substance particular services for individual member companies even if your programs bring some general benefits to the industry under which the companies perform or benefits to various companies themselves operating under a common line_of_business it still holds that programs and services are performed first to benefit your members in advocating for shareholder rights you are benefitting members specifically not generally in pursuing their own interests because of this any indirect benefit to the industry does not overcome your main purpose of providing individualized service to members protest from applicant you protested our initial adverse_ruling in that first certain facts were not accurate and - second you disagreed with the application of relevant law regarding bullet point five above facts section you have indicated that you have not and - will riot provide legal services rather you have petitioned for and prepared amicus curiae briefings in this instance regarding the case against c you were not representing c but were instead submitting protest to a position you felt could harm you or any u s shareholders any benefit received on the part of c was incidental and not intentional you have filed no other briefs but will do so in the future if the need arises you have also canceled any attempt at forming any form of legal defense fund oo regarding our positions stated in the application of law section you disagree with the statement that you do not improve any line_of_business the line_of_business you improve is that of equity finance of corporations and for investment by equity shareholders you have cited the case of 7_tc_1449 in arguing your members share a common business_interest petitioner in this case was an association of persons firms and corporations with offices in cleveland oh meeting to consider labor problems and difficulties confronting industry in that city following the first world war petitioner was a business league members cooperated to employ labor under circumstances deemed advantageous you disagree with the position that your activities are not improving business conditions but are instead providing particular services to members your efforts are devoted towards communication among shareholders and facilitating this communication is not a service to members but improves business conditions you disagree with the position that you have no defined geographic area in improving business you focus exclusively on improving business conditions for equity_investment in u s_corporations you cited three other entities all of which are exempt under c and indicated similar goals and agendas missions and operations service response to protest from applicant removing the activity of securing legal advice for shareholders does not change the primary reason for which you are formed as this made up only the submission of briefs which may serve to benefit your position or that of other shareholders still serves no common business_interest nor improves any particular line_of_business the changing of this initial fact does not alter the position on our ruling of your total activities you are different from the organization in associated industries in that you are advocating for all shareholders across the u s rather than employers in a particular city and your members are individuals who hold stock in any company whereas the members of the organization in associated industries were workers and owners of businesses in one geographic area while you are improving communication among shareholders this in and of itself improves no particular business conditions it serves as a service to your members allowing them to share responsibility in serving proxies when needed and acting in place when they are unable to be personally present to protect or represent their interests the particular geographic area is not determinate in this particular case instead it is the fact you are composed of individuals firms association and corporations each representing a different trade_or_business having no common interest other than to advocate for shareholder rights regarding the entities you referenced currently exempt under c the qualification of another entity is not a basis for a similar ruling as each application_for exemption is determined on its own merits conclusion based on the information submitted your primary purpose is to promote shareholders’ interests in publicly traded corporations and provide legal advice to your members such activities do not improve business conditions along one or more lines of business or of a certain area but instead are services for the convenience of your members therefore you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal this may be done by adding to the must be declared true under penalties of perjury appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the statement of facts item - your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct -an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice before the so irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address _ mail to - deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
